Citation Nr: 1647075	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the decision to withhold compensation benefits in order to recoup drill pay received in fiscal year 2010 was proper.

2.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

4.  Entitlement to service connection for leishmaniasis, to include as due to undiagnosed illness.

5.  Entitlement to service connection for changes in white blood cell count, to include as due to undiagnosed illness.

6.  Entitlement to a rating in excess of 20 percent for a right elbow fracture.

7.  Entitlement to a rating in excess of 10 percent for psoriasis.
REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to February 1997, November 2002 to December 2003, and November 2001 to February 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 administrative decision and March 2012 rating decision and by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record.  The Board notes that the Veteran withdrew his request for a hearing on the drill pay issue in February 2016 and further confirmed that he would not offer testimony on that matter when he attended the hearing. 

In his December 2011 notice of disagreement with the drill pay adjustment, the Veteran raises an issue regarding a perceived shortage in the compensation he has received from VA regarding his right elbow since June 2006.  The Board is not clear on whether the Veteran is questioning the rating or effective date assigned to that disability or with the amount of money the Veteran received.  Regardless, the issue has not been addressed by the RO, and so is REFERRED for appropriate action.  

The December 2013 Gulf War examiner noted that the Veteran had scarring associated with lesions he experienced in service.  No scar disabilities have been adjudicated by the RO, and so the Board REFERS this finding to the RO for appropriate action.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's claim for an increased rating for psoriasis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to an increased rating for a right elbow disability is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Defense Manpower Data Center (DMDC) advised VA that the appellant received drill pay for 51 days in fiscal year 2010. 

2.  The appellant's VA disability compensation benefits were properly offset for 51 days due to receipt of military drill pay for fiscal year 2010. 

3.  Fibromyalgia has not been present during the pendency of this claim.

4.  Chronic fatigue syndrome has not been present during the pendency of this claim.
 
5.  Leishmaniasis has not been present during the pendency of this claim.
 
 6.  A disability manifested by changes in white blood cell count has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1. The offset of 51 days of VA disability compensation benefits due to receipt of military drill pay for fiscal year 2010 was proper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).
 
3.  The criteria for service connection for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).
 
4.  The criteria for service connection for leishmaniasis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).

5.  The criteria for service connection for changes in white blood count have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

With respect to the issue of whether the decision to withhold VA benefits to recoup drill pay was proper, the VCAA is not applicable as resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As to the service connection claims, the record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained.  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.
II. Drill pay

The law prohibits the receipt of VA disability compensation benefits for any period for which a person receives active service pay.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  38 U.S.C.A. § 5304 (c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016). 

Reservists or members of the National Guard may waive their VA disability compensation for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700 (a)(1)(iii). 

A February 2007 rating decision shows that service connection was granted for several disabilities, effective June 16, 2006.  The Veteran has received a VA compensation payment since that time. 

In June 2011, VA sent the Veteran a VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances."  The form indicated that, based on the Veteran's social security number, the Defense Manpower Data Center (DMDC) had identified him as having been a reservist or guardsman during fiscal year 2010 and having received training pay for 51 days during that period.  The form advised the Veteran that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation.  He was advised that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay.  The Veteran did not respond. 

In July 2011, the Veteran was advised of a plan to reduce his benefits to recoup the drill pay he had earned in 2010.  He was provided 60 days to respond before the adjustment was made.

In December 2011, the Veteran was notified that his VA benefits would be reduced by $1,174.00 on January 1, 2012 and that the adjustment would end 51 days later, at which point he would receive his full VA compensation for the month of February.  Later in December 2011, the Veteran filed a notice of disagreement.  

A review of the Veteran's NOD shows that he is not disputing that he received the drill pay or that VA is entitled to recoup the benefits.  Rather, he indicated that he had noted a shortage in the VA compensation he had been paid for his service-connected right elbow disability since June 2006 and that the drill pay adjustment should be waived to offset the money ($6,500 by his calculation) he was owed by VA.  The Veteran has offered no other argument in support of his appeal.

The question of whether the Veteran was paid the correct amount of compensation for his service-connected right elbow disability as of June 2006 is not before the Board and is an issue separate and apart from the issue currently on appeal, as well as separate from the increased rating claim for the right elbow addressed in the remand.  As noted in the Introduction, the issue is referred to the RO for appropriate action.  Until such time as the Veteran has appealed a decision made by the RO in this regard, any question of whether the Veteran has been paid correctly for his service-connected disabilities as of June 2006 is not for the Board to consider.     

In light of the above, the Board finds that the decision to enact a drill pay adjustment in January 2012 to recoup VA benefits paid while the Veteran was receiving drill pay in 2010 was proper.  The Veteran received 51 days of drill pay in 2010, and he cannot receive both drill pay and VA benefits simultaneously.  Therefore, VA is entitled to recoup the VA benefits the Veteran was paid at that time.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).    

III. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below. The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71382, 71383 (October 17, 2016).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The provisions of 38 C.F.R. § 3.317 (a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 38 C.F.R. § 3.317 (c).

When a veteran is assigned to tropical areas during service, service connection may also be granted for certain tropical diseases, such as leishmaniasis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, just before the claim is filed, or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has fibromyalgia, chronic fatigue syndrome, leishmaniasis, and changes in his white blood cell count as a result of his military service, including on the basis of his service in Southwest Asia under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3 317.  In addition, his leishmaniasis could be the result of bug bites sustained while working near a canal.

Service treatment records are silent for complaint, treatment, or diagnosis associated with fibromyalgia, chronic fatigue syndrome, leishmaniasis, and changes in white blood cell count.  The Veteran's VA Computerized Problem List also contains no references to fibromyalgia, chronic fatigue syndrome, or leishmaniasis or to manifestations of such disabilities.     

With respect to the Veteran's white blood cell count, leukocytosis, unspecified, is noted in VA treatment records.  However, leukocytosis is defined as a transient increase in the number of leukocytes in the blood; seen normally with strenuous exercise and pathologically accompanying hemorrhage, fever, infection, or inflammation.  Dorlands Illustrated Medical Dictionary, 1043 (30th ed. 2003).  It is not, in and of itself, a disability.  Thus, although the record shows that the Veteran has been found to have leukocytosis, absent proof of a current disability, not just a mere laboratory finding, there can be no valid claim.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

The December 2013 VA examiner found that there are no notes indicating that the Veteran was diagnosed with any disorder or that he presented with complaints consistent with any disorder on the Persian Gulf and Afghanistan Infectious Disease questionnaire.  The examiner stated that the Veteran does not have any symptoms currently that are consistent with fibromyalgia.  The examiner also found that the Veteran's fatigue symptoms were consistent with his previous diagnosis of mild obstructive sleep apnea and that to establish a finding of chronic fatigue syndrome, the Veteran would have to present with controlled sleep apnea.  

With respect to the leishmaniasis, the examiner noted that the Veteran presented in service with multiple skin lesions that occurred over six months on his left arm and right hand.  The examiner stated that the lesions were not consistent with visceral leishmaniasis.  There was also no current diagnosis of leishmaniasis.

With regard to the Veteran's white blood cell count, the examiner observed that the Veteran had had intermittent elevations in his white blood cell count.  However, there was no associated diagnosis.  

The Veteran has not offered any specific contentions regarding symptoms, diagnosis, or etiology of the claimed disabilities.  The Veteran's attorney has argued that the Veteran's fibromyalgia (or diffuse joint pain) and fatigue are secondary to his right elbow disability and that the Veteran's changes in white blood cell count are secondary to his psoriasis.  The attorney has also argued that the Veteran has some symptoms of leishmaniasis and, since he could have been bitten by bugs in service, should be afforded the benefit of the doubt.  However, while the Veteran and his attorney as laypersons are competent to speak to facts capable of lay observation, i.e. pain and fatigue, they do not have the requisite expertise to diagnose, or determine the etiology, of a disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

No competent and probative evidence that the Veteran has a currently diagnosed disability of fibromyalgia, fatigue, or leishmaniasis is of record, and in fact, the competent and probative evidence directly contradicts a finding that the Veteran has an actual disability associated with these claims.   

In addition, even if the Veteran's changes in white blood cell count are a result of his psoriasis, the changes do not constitute a separate disability.  Consequently, there is no competent and probative evidence showing that the Veteran has fibromyalgia, chronic fatigue syndrome, leishmaniasis, or a disability related to an increased white blood cell count that is a result of military service.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. 
§ 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to these claims.


ORDER

The decision to withhold compensation benefits in order to recoup drill pay received in fiscal year 2010 was proper, and the appeal is denied.

Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for leishmaniasis, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for changes in white blood cell count, to include as due to undiagnosed illness, is denied.


REMAND

Unfortunately, the Board determines that a remand is necessary so that the Veteran may be afforded an additional VA examination to assess the current severity of his service-connected right elbow disability.  The most recent examinations were performed in January 2012.  At his July 2016 hearing, the Veteran testified that his disability had become worse since that examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Moreover, the January 2012 examination for the right elbow is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  These requirements were not met in full for the right elbow disability.  

In addition, the Veteran, through his attorney, submitted arguments in July 2016, that his right elbow disability manifests in ways that warrant an extra-schedular evaluation.  In light of these facts, an additional VA examination of the Veteran's right elbow must be scheduled.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded the appropriate examination to determine the current degree of severity of his right elbow disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.






The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


